


Exhibit 10.25


ROSETTA STONE INC. 2009 OMNIBUS INCENTIVE PLAN
2013 ROSETTA STONE INC. LONG-TERM INCENTIVE PROGRAM
AWARD AGREEMENT
Rosetta Stone Inc. (the “Company”) hereby grants you the eligibility to receive
cash and shares of the Company’s Stock, subject to certain restrictions and the
achievement of certain performance goals as described herein (“Performance Stock
Awards”), through the Rosetta Stone Inc. 2009 Omnibus Incentive Plan (the
“Plan”) and the 2013 Rosetta Stone Inc. Long-Term Incentive Program (the
“LTIP”). Except as provided herein, all terms and definitions of the Plan and
LTIP are incorporated herein by reference.
Executive (“you”):    [Participant’s Name]
The Company will award you the following Performance Stock Awards and cash
payment upon the achievement of the Performance Goals in accordance with the
terms and conditions of the LTIP and as specified as below:
[Participant’s Detailed Chart Added Here - Includes Target, Minimum and Maximum
Potential Payouts]
Cash Payment Date: Any cash payment under this Award will be made to you within
45 days after the end of the Program Period, subject to the achievement of the
Performance Goals as determined by the Committee and the terms and conditions of
the LTIP.
Granting of Performance Stock Awards: The Company shall grant to you Performance
Stock Awards as described in the table above within 45 days after the end of the
Program Period, subject to the achievement of the Performance Goals as
determined by the Committee and the terms and conditions of the LTIP. If
granted, the shares of Performance Stock Awards will be 100% vested as of the
date of grant.
Condition of Stockholder Approval. Before any payment of cash or the granting of
Performance Stock Awards pursuant to this Award can be made, the material terms
of the Performance Goals(s) must be disclosed to, and subsequently approved by,
the Company’s stockholders in accordance with Treasury Regulation Section
1.162-27(e)(4). If the Company’s stockholders have not (or do not, if
applicable) approved the Performance Goal(s) and the terms of this LTIP prior to
the end of the 2013 fiscal year, then this Award shall be null and void, and you
will have no rights to any payment of cash or Performance Stock Awards pursuant
to this Award.
This Award is designated as a bonus that is in addition to your regular cash
wages. Participation in the Plan and LTIP is discretionary and voluntary, and
the Plan and LTIP can be terminated at any time. This Award does not create a
right or entitlement to future Awards, whether pursuant to the Plan or
otherwise. This Award is subject to the approval of the Company’s stockholders
as described above, and if such stockholder approval is not obtained, then this
Award shall be null and void.
AGREED AND CONSENTED TO:


ROSETTA STONE INC.
By:________________________________
Name: Steve Swad
Title: Chief Executive Officer
Date: March 1, 2013
                    
EXECUTIVE
By: _______________________________
Name: [Participant’s Name]




--------------------------------------------------------------------------------




Date: ______________________________




